  

Exhibit 10.9

 

PROMISSORY NOTE

 

Borrower: Global Defense & National Security Systems, Inc.   11921 Freedom
Drive, Suite 550   Two Fountain Square   Reston, Virginia     Lender: Global
Defense & National Security Holdings LLC     Principal Amount: $ 361,435.68

 

1. FOR VALUE RECEIVED, Global Defense & National Security Systems, Inc. (the
“Company”) promises to pay to Global Defense & National Security Holdings LLC
(the “Lender”), at such address as may be provided in writing to the Company,
the principal sum of Three Hundred Sixty-One Thousand Four Hundred Thirty-Five
Dollars and Sixty-Eight Cents ($361,435.68) USD, on a non-interest bearing
basis.

 

2. This promissory note (the “Note”) will be repaid in full on the earlier of
(1) October 24, 2015, or (2) immediately following the consummation of the
Company’s initial Business Combination (as defined in the Company’s Amended and
Restated Certificate of Incorporation) (the “Business Combination Trigger”).

 

3. Lender has read the final prospectus of the Company dated October 24, 2013
(File No. 333-191195) (the “Prospectus”) and understands that the Company has
established a trust fund (the “Trust Fund”) containing the proceeds of the
Company’s initial public offering (the “IPO”) initially in the amount of at
least Seventy-Two Million Seven Hundred Ninety-Five Thousand Dollars
($72,795,000) for the benefit of the Company’s public stockholders and certain
other parties (including the underwriters of the IPO) and that the Company may
disburse monies from the Trust Fund, including any proceeds therefrom, only as
provided in the Prospectus. Lender agrees that, notwithstanding any provisions
contained in this Note, Lender does not now have, and shall not at any time
prior to the closing of a Business Combination, have, any claim to, or make any
claim against, the Trust Fund or any asset contained therein, as a result of, in
connection with or relating in any way to, this Note, and regardless of whether
such claim arises based on contract, tort, equity or any other theory of legal
liability. The Lender (for itself and on behalf of its affiliates and direct and
indirect subsidiaries and stockholders, and its and their respective successors
and assigns, and any person or entity claiming by or through the Lender) hereby
irrevocably waives any and all rights, titles, interests and claims of any kind
that the Lender may have, now or in the future (in each case, however, prior to
the consummation of a Business Combination) as a result of, in connection with
or relating in any way to, this Note, and shall not take any action or suit,
make any claim or demand or seek recovery of any liability or recourse against,
the Trust Fund for any reason whatsoever in respect thereof. The Lender agrees
and acknowledges that such irrevocable waiver is material to this Note and
specifically relied upon by the Company to induce it to enter into this Note.
The Lender further intends and understands such waiver to be valid, binding and
enforceable under applicable law. To the extent that Lender commences any action
or proceeding based upon, as a result of, in connection with or relating in any
way to, this Note, which proceeding seeks, in whole or in part, monetary relief
against the Company, Lender hereby acknowledges and agrees that its sole remedy
prior to the consummation of a Business Combination shall be against the
Company’s funds held outside of the Trust Fund and that such claim shall not
permit Lender (or any party claiming on Lender’s behalf or in lieu of Lender) to
have any claim against the Trust Fund or any amounts contained therein.

 

 

 

 

4. No part of this Note may be paid prior to maturity without written consent of
the Lender.

 

5. This Note will be construed in accordance with and governed by the laws of
the State of Delaware.

 

6. If any term, covenant, condition or provision of this Note is held by a court
of competent jurisdiction to be invalid, void or unenforceable, it is the
parties' intent that such provision be reduced in scope by the court only to the
extent deemed necessary by that court to render the provision reasonable and
enforceable and the remainder of the provisions of this Note will in no way be
affected, impaired or invalidated as a result.

 

7. Any term of this Note may be amended and the observance of any term of this
Note may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and the Lender.

 

8. All costs, expenses and expenditures including, and without limitation, the
reasonable legal costs incurred by the Lender in enforcing this Note as a result
of any default by the Company, will be added to the principal then outstanding
and will immediately be paid by the Company.

 

9. This Note will inure to the benefit of and be binding upon the respective
heirs, executors, administrators, successors and assigns of the Company and the
Lender. The Company waives presentment for payment, notice of non-payment,
protest and notice of protest.

 

2

 

  

IN WITNESS WHEREOF, the Company has duly affixed its signature by a duly
authorized officer under seal on this 21st day of July, 2015.

 

SIGNED, SEALED, AND DELIVERED

this 21st day of July, 2015

 

  GLOBAL DEFENSE & NATIONAL SECURITY SYSTEMS, INC.       By: /s/ Dale R. Davis  
  Name: Dale R. Davis     Title: Chief Executive Officer

 

3

 